 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                  Case No.: 18CR5380-AJB
11
                 Plaintiff,
12                                              ORDER AND JUDGMENT GRANTING
13         v.                                   MOTION TO DISMISS WITHOUT
                                                PREJUDICE
14   OSVALDO ROBLEDO,
15
                 Defendant
16
17        Upon the motion of the Government, and good cause appearing therefrom,
18        IT IS HEREBY ORDERED that the Information against OSVALDO
19 ROBLEDO, in this case is dismissed without prejudice.
20
          All scheduled hearings are vacated.
21
          IT IS SO ORDERED.
22
23
     Dated: June 11, 2019
24
25
26
27
28


30
